Citation Nr: 9903068	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  95-36 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to July 1967 
and from October 1969 to May 1971.  This appeal arises from 
an August 1995 rating decision of the Roanoke, Virginia 
Regional Office (RO), which denied the veteran's claim for 
service connection for PTSD.  In July 1997, the Board of 
Veterans' Appeals (Board) remanded the case to the RO for 
additional evidentiary development.  


REMAND

In the July 1997 Board remand, the RO was directed to obtain 
all pertinent up-to-date medical records, to include records 
from the Richmond VA Medical Center (VAMC).  Apparently, the 
veteran had five stays at the Richmond VAMC in 1994.  
The record shows that in October 1997 medical records were 
received from the Salem VAMC, which included one hospital 
report from the Richmond VAMC dated in January 1994.  It does 
not appear that the RO attempted to obtain any medical 
records directly from the Richmond VAMC, and the record 
suggests that there is more than one hospital admission at 
that location.  Therefore, the RO should ensure that all 
medical records relevant to the veteran's claim are obtained 
and associated with the claims folder.  

Moreover, the medical records received from the Salem VAMC, 
which are dated from April 1994 to June 1997, show that on 
the veteran's two most recent hospitalizations in July 1996 
and June 1997 he was discharged with a diagnosis of bipolar 
disorder.  Prior to these hospitalizations, the record shows 
that the veteran has consistently been diagnosed with PTSD 
and bipolar disorder, as reflected in VA psychological 
evaluations, assessments, examinations, hospital discharge 
summaries, and outpatient records.  For example, the most 
recent VA examination report dated in July 1995 indicates 
diagnoses of PTSD and bipolar disorder.  In order to 
establish service connection for PTSD there must be medical 
evidence establishing a clear diagnosis of the condition, 
credible supporting evidence that the claimed inservice 
stressor actually occurred, and a link established by medical 
evidence between current symptomatology and the claimed 
inservice stressor.  See 38 C.F.R. § 3.304(f).  In view of 
the diagnostic ambiguities in the record, the RO should 
schedule the veteran for a VA examination to clarify whether 
or not he has a current diagnosis of PTSD.  

Under the circumstances of this case, the Board finds that 
further assistance is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA and non-VA) 
where he has received treatment for PTSD 
since 1997.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and request copies of all 
records of treatment relating to the 
veteran's PTSD since 1997 which have not 
already been obtained, to include the 
medical records from Richmond VA Medical 
Center in 1994.  All records obtained 
should be associated with the claims 
folder.

2.  Thereafter, the veteran should be 
afforded a VA examination in psychiatry 
to ascertain the current nature of all 
psychiatric disability present together 
with the proper diagnosis(es) thereof.  
The claims folder must be reviewed by the 
examiner prior to conducting the 
examination so that pertinent aspects of 
the veteran's military and medical record 
may be reviewed.  All special tests 
should be conducted, to include 
psychological testing relevant to PTSD, 
if necessary.  The examiner should give 
special consideration to the question of 
whether the veteran has PTSD according to 
the criteria cited in DSM-III-R and DSM-
IV.  The examiner should elicit 
information from the veteran about his 
alleged stressor events with as much 
specificity as possible.  If PTSD is 
diagnosed, the examiners should specify 
the criteria in DSM-III-R and/or DSM-IV, 
to include the stressors relied upon, 
which support the diagnosis.  All factors 
upon which the medical opinion is based 
must be set forth in the report.  

3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development has been completed.  If any 
development is incomplete, appropriate 
corrective action should be implemented.  
Thereafter, the RO should readjudicate 
the claim, and if they continue to be 
denied, the RO should provide the veteran 
and his representative with a 
supplemental statement of the case and 
the applicable time to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purpose of this 
REMAND is to obtain additional information and to ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 5 -


